As filed with the Securities and Exchange Commission on November 7, 2013. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHESAPEAKE ENERGY CORPORATION (Exact name of registrant as specified in its charter) Oklahoma (State or Other Jurisdiction of Incorporation or Organization) 73-1395733 (I.R.S. Employer Identification No.) 6100 North Western Avenue Oklahoma City, Oklahoma (Address of Principal Executive Offices) (Zip Code) CHESAPEAKE ENERGY CORPORATION SAVINGS AND INCENTIVE STOCK BONUS PLAN (Full Title of the Plan) James R. Webb Senior Vice President – General Counsel and Corporate Secretary Chesapeake Energy Corporation 6100 North Western Avenue Oklahoma City, Oklahoma 73118 (Name and Address of Agent For Service) Copies to: Connie S. Stamets, Esq. Bracewell & Giuliani LLP 1445 Ross Avenue, Suite 3800 Dallas, Texas 75202-2711 (405) 848-8000 (Telephone Number, Including Area Code, of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filerR Accelerated filer £ Non-accelerated filer £ Smaller reporting company£ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee(2) Common Stock, $.01 par value per share This Registration Statement covers 3,000,000shares under the Chesapeake Energy Corporation Savings and Incentive Stock Bonus Plan (the "Plan").Pursuant to Rule 416(c), this registration statement also covers an indeterminate amount of interests to be offered or sold pursuant to the Plan. Calculated pursuant to paragraphs (c) and (h) of Rule 457, based on the average of the high and low prices of the common stock of Chesapeake Energy Corporation reported on the New York Stock Exchange on November 6, 2013. EXPLANATORY NOTE By this registration statement, Chesapeake Energy Corporation (the "Company") is registering an additional 3,000,000shares of its common stock, $.01 par value.The shares registered hereunder are issuable pursuant to the Chesapeake Energy Corporation Savings and Incentive Stock Bonus Plan (the "Plan").The Company has previously filed registration statements relating to plan interests and 4,560,000 shares of its common stock issuable under the Plan (SEC File Nos. 333-07255, 333-30324, 333-118312 and 333-157504 filed on January28, 1996, February14, 2000, August17, 2004 and February25, 2009, respectively).The contents of these prior registration statements are incorporated by reference into this registration statement pursuant to General Instruction E of FormS-8. SIGNATURES THE REGISTRANT.Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Oklahoma City, State of Oklahoma on November7, 2013. CHESAPEAKE ENERGY CORPORATION By: /s/ ROBERT D. LAWLER Robert D. Lawler Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on November7, 2013. SIGNATURE TITLE /s/ ROBERT D. LAWLER Chief Executive Officer and Director Robert D. Lawler (Principal Executive Officer) /s/ DOMENIC J. DELL'OSSO, JR. Executive Vice President and Domenic J. Dell'Osso, Jr. Chief Financial Officer (Principal Financial Officer) /s/ MICHAEL A. JOHNSON Senior Vice President - Accounting, Michael A. Johnson Controller and Chief Accounting Officer (Principal Accounting Officer) /s/ ARCHIE W. DUNHAM Chairman of the Board Archie W. Dunham /s/ BOB G. ALEXANDER Director Bob G. Alexander /s/ VINCENT J. INTRIERI Director Vincent J. Intrieri /s/ R. BRAD MARTIN Director R. Brad Martin /s/ MERRILL A. MILLER, JR. Director Merrill A. Miller, Jr. /s/ FREDERIC M. POSES Director Frederic M. Poses /s/ LOUIS A. RASPINO Director Louis A. Raspino /s/ THOMAS L. RYAN Director Thomas L. Ryan THE PLAN.Pursuant to the requirements of the Securities Act of 1933, the Plan Administrator has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Oklahoma City, State of Oklahoma, on November7, 2013. CHESAPEAKE ENERGY CORPORATION SAVINGS AND INCENTIVE STOCK BONUS PLAN By: CHESAPEAKE ENERGY CORPORATION By: /s/ JAMES R. WEBB James R. Webb Senior Vice President - General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit Number Description Chesapeake Energy Corporation Savings and Incentive Stock Bonus Plan Consent of PricewaterhouseCoopers, LLP Consent of Netherland, Sewell & Associates, Inc. Consent of PetroTechnical Services, Division of Schlumberger Technology Corporation Consent of Ryder Scott Company, L.P.
